W. FLETCHER, Circuit Judge,
dissenting.
It is uncontested that the appellant, John Wagner, has a degenerative back disorder, has had three major back surgeries, and takes six to eight Vicodin 2 every day as prescribed by his physician. None of the physicians who examined Wagner, or reviewed his case, concluded that he did not experience back pain. Today the majority, however, affirms the Administrative Law Judge’s (“ALJ”) disability determination that did not consider any of Wagner’s limitations from his back pain.
The ALJ dismissed Wagner’s testimony about his back pain and resulting activity limitations as “not fully creditable.” That credibility determination may be upheld only if it is supported by “substantial evidence” and is not based on legal error. Widmark v. Barnhart, 454 F.3d 1063, 1066 (9th Cir.2006). The paucity of the evidence that could even arguably support the ALJ’s decision is apparent from the majority’s memorandum disposition.
The majority first states that “[tjreating physicians found Plaintiff to have normal reflexes and motor abilities.” The majority does not mention that plaintiffs examining physician, Dr. McAuley, described his gait as “slow.” Nor does the majority explain how or why Wagner’s reflexes and motor abilities demonstrate any inconsistency with his testimony. The record does not contain any medical evidence suggesting that any such findings would indicate that Wagner does not experience pain, almost certainly because patients can experience pain and still have normal reflexes and motor abilities. This evidence is therefore insufficient to uphold the ALJ’s dismissal of Wagner’s pain. See Bunnell v. Sullivan, 947 F.2d 341, 346 (9th Cir. 1991) (en banc) (listing appropriate grounds for discrediting pain testimony).
Next, the majority affirms the ALJ’s decision because Wagner reported “that he could walk up to three miles, perform yard work, and drive his children to and from school.” The majority concludes that Wagner’s reports of walking, yard work, and driving somehow contradict his statements that he has “severe limitations in sitting, standing, and walking,” but his testimony demonstrates just the opposite. Wagner consistently reported that he could only drive short distances, such as driving his children to and from school, *540and that he could not complete his yard work. These consistent reports support his testimony that he frequently requires rest periods and changes in posture due to his severe back pain. Light v. Soc. Sec. Admin., 119 F.3d 789, 792 (9th Cir.1997) (requiring that activity reports be inconsistent to dismiss a claimant’s reports of pain); see also Fair v. Bowen, 885 F.2d 597, 603 (9th Cir.1989) (explaining that many home activities often are not easily transferable to the workplace).
Wagner reported on his pain questionnaire that he could walk “pretty far ? 3 mile.” The majority contrasts the “pretty far ?3 mile” estimate with Wagner’s testimony one year later, in which he reported that he could walk only half a mile. For two reasons, this is hardly “substantial evidence” that would support dismissing all of Wagner’s reports of pain. First, “pretty far? 3 mile” is, on its face, a guess. Second, Wagner suffers from a degenerative back disease, which is consistent with a decrease in his ability to walk distances after one year. Cf. Macri v. Chater, 93 F.3d 540, 544 (9th Cir.1996) (upholding ALJ dismissal of claimant’s pain when claimant had unsuccessfully attempted to find work despite claiming disability, claimant’s testimony regarding his pain was vague, physician reports indicated minimal to slight pain, patients strength was intact and patient had not been taking pain medication for a substantial portion of the relevant time period).
The majority’s next reason for upholding the dismissal of Wagner’s pain-based restrictions is directly contradicted by Ninth Circuit precedent. The majority, and the ALJ, rely heavily on the fact that Wagner went scuba diving on one occasion with his son, who carried all of the equipment and helped Wagner get dressed. I suspect that the IJ and the majority may be unfamiliar with, and therefore overestimate, the physical strain associated with scuba diving. But, more important, scuba diving on one occasion does not constitute an “activity of daily living.” See Fair, 885 F.2d at 603 (describing that activities that constitute a “substantial” part of daily activities may be the basis for an adverse credibility finding). This circuit has held, “[o]ne does not need to be utterly incapacitated in order to be disabled.” Vertigan v. Halter, 260 F.3d 1044, 1050 (9th Cir.2001). Rather a patient may engage in activities “despite pain for therapeutic reasons.” Id. (emphasis in original).
The majority contends that Wagner’s statement that he spends “half the day” lying down is contradicted by his testimony. In describing his average day, Wagner estimated that he spends almost three daylight hours lying in bed because of his back pain. Consistent with Wagner’s testimony, in one report which the ALJ and majority did not reference, the examining physician reported that Wagner complained of fatigue after exertion which required him to lie down. The majority, however, seizes upon Wagner’s general statement that he spends “half the day” lying down. Then, based on Wagner’s other detailed testimony about his day, it finds “substantial evidence” that Wagner made inconsistent statements. I do not agree that there is even an “inconsistency,” let alone “substantial evidence,” that warrants the dismissal of Wagner’s reports of pain.
Neither of the majority’s proffered grounds supports its rejection of Dr. McAuley’s opinion as Wagner’s treating physician. See 20 C.F.R. § 404.1527(d)(1) (2006) (prescribing that examining physician opinion is entitled to greater weight than a non-examining physician). First, while I agree that the ALJ had a permissible basis for rejecting Dr. McAuley’s diagnosis of Wagner’s wrist and hand limita*541tions, dismissing the diagnosis of Wagner’s hand disorder does not warrant dismissing all of Dr. McAuley’s other diagnoses and opinions. Second, after the majority errs in incorrectly discounting Wagner’s reports of pain, it compounds the error by dismissing Dr. McAuley’s other diagnoses because they are based on those reports. Lester v. Chater, 81 F.3d 821, 831 (9th Cir.1995) (ALJ may only reject testimony of treating physician for “specific, legitimate reasons” that are “supported by substantial record evidence”).
Wagner established a medical basis for his pain by showing his history of back surgeries, his diagnosis, and his pain medication. The majority’s requirement for additional “abnormal clinical findings” to support Dr. McAuley’s opinion for Wagner’s activity limitation is contrary to Ninth Circuit precedent. Hammock v. Bowen, 879 F.2d 498, 502-03 (9th Cir.1989) (holding that dismissal of treating physician’s opinion which was based on claimant’s pain was error because it “is reversible as a matter of law to discredit excess pain testimony only because the medical evidence does not fully establish that level of pain”).
Finally, the ALJ’s use of the “grids” was improper. After the ALJ found that Wagner could not perform his previous occupation as a Registered Nurse, the government had the burden to show that Wagner can perform “other jobs that exist in substantial numbers in the national economy.” Bruton v. Massanari, 268 F.3d 824, 828 n. 1 (9th Cir.2001). Wagner’s pain sufficiently interfered with his functional capacity that the ALJ was prohibited from relying on the grids. Instead, the ALJ was required to hear testimony from a vocational expert. See Reddick v. Chater, 157 F.3d 715, 729 (9th Cir.1998) (“If the grids fail accurately to describe a claimant’s limitations, the ALJ may not rely on the grids alone to show the availability of jobs for the claimant.” (citation omitted)); Desrosiers v. Sec. of Health & Human Servs., 846 F.2d 573, 580 (9th Cir.1988) (reversing ALJ for failing to use vocational expert testimony when claimant had pain that significantly affected his ability to work and rendered him “unable to perform the full range of light work” (emphasis added)).
A deferential standard of review does not require upholding an ALJ’s determination regardless of the facts. Where, as here, the ALJ’s rejection of all of Wagner’s pain-based limitations is not supported by substantial evidence in the record, reversal is not only warranted but required. See Widmark, 454 F.3d at 1066. Here, the record, which includes diagnoses, treatment, surgery, and prescription medication, overwhelmingly demonstrates that Wagner suffers from back pain that disables him to some degree. Wagner is entitled to a disability determination that includes consideration of his back pain, and to testimony from a vocational expert under the government’s burden to establish that Wagner can work. See Reddick, 157 F.3d at 729.
I therefore respectfully dissent.

. Vicodin is prescription medication "used to relieve moderate-to-severe pain.” See Drug Information Online available at http://www. drugs.com/vicodin.html.